                                           Case 3:20-cv-00222-JD Document 13 Filed 06/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID SABINO QUAIR,                                 Case No. 20-cv-00222-JD
                                                         Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     B. SPEER, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case filed pro se by a state prisoner. In the initial review order on

                                  14   March 27, 2020, the Court found that plaintiff had failed to state a claim and dismissed the

                                  15   complaint with leave to amend after discussing the deficiencies of the complaint. The time to

                                  16   amend has passed and plaintiff has not filed an amended complaint. This case is DISMISSED

                                  17   with prejudice for failure to state a claim as described in the prior order.

                                  18          IT IS SO ORDERED.

                                  19   Dated: June 22, 2020

                                  20

                                  21
                                                                                                      JAMES DONATO
                                  22                                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
